PER CURIAM.
In No. 00-1023, Joyce Davis appeals the district court’s order granting summary judgment for Defendants in her suit under the Americans with Disabilities Act. In No. 00-1062, Defendants cross appeal the denial of Eleventh Amendment immunity. We previously granted Davis’s motion to submit the case without oral argument. Regarding the merits of Davis’s suit, we have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm Davis’s appeal on the reasoning of the district court. Davis v. Virginia Commonwealth Univ., No. CA-96-496 (E.D.Va. Dec. 14, 1999). Because this ruling disposes of the case, we decline to address the Eleventh Amendment issue and, therefore, dismiss Defendants’ appeal.

AFFIRMED.


DISMISSED.